Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          25-NOV-2019
                                                          11:37 AM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                HEALOHA CARMICHAEL, LEZLEY JACINTHO,
                  and NÂ MOKU AUPUNI O KO#OLAU HUI,
         Petitioners/Plaintiffs-Appellees/Cross-Appellees/
                          Cross-Appellants,

                                  vs.

       BOARD OF LAND AND NATURAL RESOURCES, SUZANNE CASE,
in her official capacity as Chairperson of the Board of Land and
Natural Resources, the DEPARTMENT OF LAND AND NATURAL RESOURCES,
        Respondents/Defendants-Appellees/Cross-Appellees/
                        Cross-Appellants,

                                  and

   ALEXANDER & BALDWIN, INC., EAST MAUI IRRIGATION CO., LTD.,
             and HAWAIIAN COMMERCIAL AND SUGAR CO.,
       Respondents/Defendants-Appellants/Cross-Appellees,

                                  and

           COUNTY OF MAUI, DEPARTMENT OF WATER SUPPLY,
  Respondent/Defendant-Appellee/Cross-Appellant/Cross-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1CC151000650)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.,)

           Petitioners/Plaintiffs-Appellees/Cross-Appellees/Cross-

Appellants Healoha Carmichael, Lezley Jacintho, and Nâ Moku

Aupuni O Ko#olau Hui’s application for writ of certiorari filed
on September 30, 2019, is hereby accepted and will be scheduled

for oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, November 25, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2